1N THE UNITED STATES DISTRICT C0URT F l L E D
F0R THE MSTRICT 0F CQLUMBIA
SEP 1 7 gggg

NANcY MAven wmm~@r
u.s, oasrmcrcou?zii' CLERK

IN RE:
Misc. N0. 08-442 (TFH)
GUANTANAMo BAY

DETAINEE LIHGAT!ON

AL QOSI,
Petiti0ner,
Civil Action No. 1:04-cv-01937 (PLF)

V.

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\/\./\}\)&§\¢/\./&\/\/SS\I€€€\J

[P ED] 0R1)ER GRANTING

PETITIONER’S CONSENT MOTION FOR AN EXTENSION OF TIME IN WHICH
TO FILE THE TRAVERSE

Upon consideration of Petitioner’s Consent Motz'on for an Extension of Time in Which to
File the Traverse, it is hereby
ORDERED that the M0tion is granted; Petiti0ner shall have through and including

October 30, 2009 in which file the traverse.

SIGNED AND ENTERED this f_¢ii"ay of 1009

United States Dis§lc§ iiudge

DI 16652.1